Citation Nr: 1702521	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  09-02 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right wrist disability.  


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to May 2006.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This matter was previously before the Board in May 2012, at which time it was remanded for further development.  The requested development was completed,    and the case has been returned to the Board for further appellate action.

In May 2012, the Board also remanded the issue of entitlement to service connection for sleep apnea for issuance of a statement of the case (SOC) and directed the Agency of Original Jurisdiction (AOJ) to return that claim to the Board only if the Veteran perfected an appeal in a timely manner.  The record shows that an SOC was issued in May 2012; however, the Veteran did not submit a timely substantive appeal.  Therefore, the AOJ closed the appeal and that issue is no longer before the Board.  

In August 2014, the Veteran filed another claim of entitlement to service connection for sleep apnea.  To date, the Veteran's claim to reopen service connection for sleep apnea has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

A chronic right wrist disability was not shown in service and there is no competent medical evidence indicating a current right wrist disability was incurred in or aggravated by service. 

CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a right wrist disability have not been met. 38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify   was satisfied by a letter dated March 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, and VA examination reports.  

The Board also notes that action requested in the prior remand has been undertaken.   In February 2015, the AOJ scheduled the Veteran for another VA wrist examination.  However, in April 2015, the AOJ was notified that the Veteran did not report for his scheduled examination.  A June 2015 supplemental statement of the case (SSOC) advised the Veteran of his failure to appear for his VA examination.  Later that month, the Veteran submitted a response to the SSOC in which he indicated that he did not have any additional evidence or information to submit.  Moreover, he did     not provide a reason for his failure to report to the VA examination.  Accordingly,     the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)); see also 38 C.F.R. § 3.655(b) (when a claimant fails to report, without good cause, for a VA examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for a right wrist disability, which he      asserts was the result of service aggravation of a preexisting right wrist fracture.  Specifically, on his April 2007 application for benefits, the Veteran indicated that he sustained an injury to his right wrist prior to service, which was aggravated by lifting heavy ordnance during service.  On his January 2009 substantive appeal, the Veteran stated that that he informed the Navy upon his entrance into active duty that he had a preexisting right wrist injury resulting from a broken wrist.  The Veteran further stated that his job carrying and loading bombs on ships put a lot of strain on his wrists, but he did not seek treatment for wrist pain at the time because he had a job to do.  During the March 2012 Board hearing, the Veteran testified that he broke his right wrist at age 12 and wore a Velcro cast for approximately four to six weeks.  He further testified that he experienced pain on and off prior      to service, but asserted that his duties as an aircraft ordnanceman, which required lifting ordnance onto aircraft and locking it into place, resulted in longer and more frequent episodes of pain.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2016).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Additionally, a veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded on a veteran's examination report are to be considered as "noted."  38 C.F.R. § 3.304(b).  When a preexisting condition is not noted on a veteran's entrance examination, the burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

A preexisting disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase      in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence    of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).

A January 2002 report of medical history shows that the Veteran reported a history of a broken wrist (fracture) with casting at age 12.  The practitioner noted that the Veteran's right wrist fracture was well-healed with no sequelae.  An accompanying January 2002 report of medical examination indicates that the Veteran's upper extremities were normal upon his entrance into active duty.  Thereafter, service treatment records show no treatment for any symptoms related to the right wrist during service.  A May 2006 report of medical history shows that upon the Veteran's discharge from active duty, he reported breaking his wrist at age 12     with pain every so often.  

The Veteran underwent a VA examination in September 2007, during which he reported being diagnosed with a right wrist condition, which existed since 2003   and was not due to injury or trauma.  He reported symptoms of pain, weakness   and stiffness when writing, and giving way with activity.  A physical examination 
revealed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement, and x-rays were within normal limits.  The examiner diagnosed right wrist strain.  The examiner was asked whether the Veteran's preexisting right wrist injury permanently worsened or was aggravated during   military service or only underwent temporary or intermittent flare-ups.  The     examiner stated such was a speculator question, and opined that it was at least 
as likely as not that the Veteran's current wrist condition was "a continuation of [the] Veteran's initial wrist injury" based on his self-report of continued pain.

In May 2012, the Board noted that the September 2007 VA examination report did not adequately address the question of whether a preexisting right wrist disability was aggravated by service.  The Board remanded the Veteran's claim for a new examination and medical opinion.  However, as previously noted, the Veteran failed to report for that examination, and therefore, the claim must be evaluated on the evidence of record.  See 38 C.F.R. 3.655(b).  

Because the Veteran failed to appear for his 2012 VA examination, the only medical opinion of record addressing the right wrist claim is from the 2007 VA examiner.  However, that opinion did not address whether the current right wrist disability was incurred in or aggravated by service.  Rather, the examiner indicated the condition was a continuation of the initial injury based on the Veteran's reported history of continued pain, and the only wrist injury identified by the Veteran in this case was  the right wrist fracture occurring prior to service.   

The Board notes that during the September 2007 VA examination, the Veteran apparently reported having a right wrist condition since 2003.  However, he has otherwise consistently stated that the initial injury to his right wrist occurred when he sustained a fracture at age 12 and that he experienced intermittent pain since that time.  Indeed, during the VA examination, he denied that his 2003 wrist condition was due to injury or trauma.  Therefore, to the extent that the VA examiner's opinion could be interpreted as relating a current right wrist disability to an initial injury that occurred during service, the Board finds that such is not supported by  the evidence of record.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "[a]n opinion based on an inaccurate factual premise has no probative value").  Accordingly, service connection is not warranted on a direct basis.   

The Veteran, in correspondence and during his hearing, has never disputed that he suffered a right wrist fracture prior to service.  However, further analysis concerning whether a right wrist injury preexisted service and was aggravated by service in not required in this case.  In order to prevail on the issue of service connection, there must be competent evidence of in-service incurrence or aggravation of a disease or injury and competent evidence of a nexus between an in-service injury, disease, or incident and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999) (emphasis added0; see also Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009) ("The presumption of soundness . . . does not relieve the veteran of the obligation to show the presence of a current disability and to demonstrate a nexus between that disability and the in-service injury or disease or aggravation thereof.")).  Here, the VA examiner linked the Veteran's current complaints to the initial injury (i.e., the wrist fracture at age 12), and did not link the current condition to events in service.  The Veteran failed to report for an additional examination needed to ascertain whether   the pre-service fracture was aggravated by his military service.  Thus, there is no probative medical opinion of record establishing that the Veteran's current right    wrist strain is in any way linked with his military service.  

Although the Veteran believes that his preexisting right wrist fracture was aggravated by service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492     F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis or etiology).  In this regard, the question of whether an underlying condition has permanently worsened is not a matter capable of lay observation and requires medical expertise to determine.  Thus, the Veteran's own opinion regarding the aggravation of a preexisting right wrist fracture is not competent medical evidence.  

In sum, there is no competent and probative medical opinion of record indicating    the Veteran's current right wrist disability was incurred in or aggravated by service.  Thus, the preponderance of the evidence is against the claim, and service connection must be denied.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim for a right wrist disability, the doctrine is not for application.      See Gilbert, 1 Vet. App. at 56.



ORDER

Service connection for a right wrist disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


